              Case 2:21-po-00250-KJN Document 6 Filed 07/30/21 Page 1 of 1


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:21-po-00250-KJN
                                           )
12                      Plaintiff,         )   ORDER TO DISMISS AND VACATE BENCH
                                           )   TRIAL
13          v.                             )
                                           )
14   MEGAN MURPHY,                         )   DATE: August 9, 2021
                                           )   TIME: 9:00 a.m.
15                      Defendant.         )   JUDGE: Hon. Kendall J. Newman
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of
19   America’s Motion to Dismiss without prejudice, Case Number 2:21-po-
20   00250-KJN is GRANTED.
21         It is further ordered that the bench trial scheduled on August
22   9, 2021, is vacated.
23   IT IS SO ORDERED.
24

25   Dated: July 30, 2021
26

27

28

     ORDER TO DISMISS AND VACATE
     BENCH TRIAL                                 1                 U.S. v. MEGAN MURPHY
